                                             Case 4:19-cv-04980-PJH Document 41 Filed 09/04/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LA CLINICA DE LA RAZA, et al.,
                                                                                        Case No. 19-cv-04980-PJH
                                  8                     Plaintiffs,

                                  9               v.                                    ORDER RESCHEDULING HEARING
                                                                                        DATE AND SETTING BRIEFING
                                  10     DONALD J. TRUMP, et al.,                       SCHEDULE
                                  11                    Defendants.                     Re: Dkt. No. 35

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On September 4, 2019, plaintiffs in this action filed a motion for preliminary

                                  15   injunction and noticed it for hearing on October 9, 2019. Dkt. 35. This action is related to

                                  16   two other actions, each with its own pending motion for preliminary injunction set for

                                  17   hearing on October 2, 2019, seeking similar relief. See Case No. 19-cv-04717-PJH,

                                  18   Dkt. 22; Case No. 19-cv-04975-PJH, Dkt. 17. Each of the three motions seeks to enjoin

                                  19   implementation of the same regulation prior to its planned effective date of October 15,

                                  20   2019. Hearing the three motions on the same day would advance the efficient

                                  21   administration of justice.

                                  22           Accordingly, and considering the current hearing date’s proximity to the planned

                                  23   effective date of the regulation, the court hereby RESCHEDULES the hearing on

                                  24   plaintiffs’ motion for preliminary injunction in this action to October 2, 2019 at 9:00 AM in

                                  25   Oakland, Courtroom 3, 3rd Floor. The deadline for defendants to oppose plaintiffs’

                                  26   motion is RESCHEDULED to September 16, 2019, and plaintiffs’ deadline to reply is

                                  27   ///

                                  28   ///
                                          Case 4:19-cv-04980-PJH Document 41 Filed 09/04/19 Page 2 of 2




                                  1    RESCHEDULED to September 20, 2019.

                                  2          IT IS SO ORDERED.

                                  3    Dated: September 4, 2019

                                  4
                                                                            PHYLLIS J. HAMILTON
                                  5                                         United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
